DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered. 

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 11/02/2021. Currently, claims 1-14 and 16-36 are pending. Claims 1, 14 and 27 have been amended. Claim 15 has been cancelled. 
For the purpose of this prosecution, claims 27-36 are being examined. Claims 1-14 and 16-26 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 27 recites in part, 
“… wherein the abnormal checkout behavior detection process performs an abnormal checkout behavior detection to obtain an abnormal behavior detection result based on the customer image by using a trained neural network architecture comprising a posture identification process detecting a checkout posture in the customer image and handheld object identification process estimating a region based on the checkout posture…” 
It is unclear if the abnormal checkout behavior detection process comprises “a posture identification process and handheld object identification process” or if the trained neural network architecture used by the abnormal checkout behavior detection process comprises “a posture identification process and handheld object identification process”. 
Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Appropriate correction is required. 
Claims 28-36 are rejected based on their dependency, directly or indirectly, on claim 27. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2019/0019173 (Kinno et al. – hereinafter Kinno), in view of U.S. Patent Appl. Pub. No. 2016/0210829 (Uchida et al. – hereinafter Uchida), and further in view of Japanese Application 2018-076945 [Hidehiko Miyakoshi – hereinafter Miyakoshi, (see attached Foreign Reference English Translation)] and “Realtime Multi-Person 2D Pose Estimation using Part Affinity Fields” (Cao et al. - hereinafter Cao).

Referring to claim 27, Kinno discloses a self-checkout device, comprising: 

an image capturing device, comprising at least one camera, configured to capture a platform image; and [See paragraphs 0046-0048] 
a processor, coupled to the image capturing device, configured to perform a product identification process on the at least one product placed on the platform, [See paragraphs 0050, 0051, 0063-0068]
wherein the product identification process comprises obtaining an identification result based on the platform image and a plurality of images stored in a product feature database by determining whether the at least one product placed on the platform corresponds to the plurality of images stored in the product feature database, wherein when the identification result is not obtained, a prompt notification is sent for adjusting a placement manner of the at least one product on the platform. [See paragraphs 0063-0068, 0077, 0085, 0118, 0119, 0170]
Kinno does not explicitly disclose the limitations: 
an image capturing device, comprising at least one camera, configured to capture a customer image; 
a processor, coupled to the image capturing device, configured to perform an abnormal checkout behavior detection process, 
wherein the processor obtains a product image of the at least one product placed on the platform by performing edge detection to the platform image, and obtains the identification result according to the product image of the at least one product placed on the platform, 

Uchida teaches a system with the limitations: 
an image capturing device, comprising at least one camera, configured to capture a customer image; and [See paragraphs 0029, 0032, 0033]
a processor, coupled to the image capturing device, configured to perform an abnormal checkout behavior detection process, [See paragraph 0062]
wherein when the abnormal behavior detection result is verified as an abnormal behavior, an abnormal behavior notification is sent to thereby adjust the abnormal behavior. [See paragraphs 0032, 0039, 0045, 0055] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Kinno to have incorporated an anti-theft analysis feature as in Uchida with the motivation of detecting unusual customer movements associated with a POS transaction. [See Uchida paragraph 0062; Kinno paragraphs 0077, 0085] 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Kinno and Uchida to have incorporated a product identification process as in Miyakoshi with the motivation of accurately identifying a product during a checkout process. [See Miyakoshi paragraphs 0005, 0006; Kinno paragraphs 0077, 0085] 
In addition, Cao teaches a system with the limitation: wherein the abnormal checkout behavior detection process performs an abnormal checkout behavior detection to obtain an abnormal behavior detection result based on the customer image by using a trained neural network architecture comprising a posture identification process detecting a checkout posture in the customer image and handheld object identification process estimating a region based on the checkout posture, wherein the abnormal behavior detection result is obtained by determining whether the region comprises a handheld object corresponds to the plurality of images stored in the product feature database. [See Sections 2.1-2.4] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Kinno, Uchida and Miyakoshi to have incorporated an human posture analysis feature as in Cao with the motivation of detecting unusual customer 

Referring to claim 28, the combination of Kinno, Uchida, Miyakoshi and Cao discloses the self-checkout device according to claim 27, wherein the processor is configured to perform a product identification on the platform image to obtain a plurality of features corresponding to the at least one product, and perform a comparison with the product feature database based on the features to obtain the identification result. [See Miyakoshi paragraphs 0023, 0024, 0034, 0038] 

Referring to claim 29, the combination of Kinno, Uchida, Miyakoshi and Cao discloses the self-checkout device according to claim 28, wherein when the processor performs the product identification on the platform image to obtain the feature corresponding to the at least one product for performing the comparison to obtain identification result, if a number of the features is insufficient to obtain the identification result, the prompt notification is sent for adjusting the placement manner of the at least one product on the platform. [See Kinno paragraphs 0063-0068, 0077, 0085, 0118, 0119, 0170]

Referring to claim 30, the combination of Kinno, Uchida, Miyakoshi and Cao discloses the self-checkout device according to claim 29, wherein the operation in 10 which the processor is configured to perform the product identification on the platform image to obtain the feature corresponding to the at least one product comprises 

Referring to claim 31, the combination of Kinno, Uchida, Miyakoshi and Cao discloses the self-checkout device according to claim 30, wherein when the product identification is performed on the platform image, the number of the features is obtained by comparing the product regions segmented from the platform image with the product feature database to obtain a classification result confidence value; and obtaining the identification result accordingly if the classification result confidence value is greater than a threshold. [See Kinno paragraphs 0063-0068, 0077, 0085, 0118, 0119, 0170]
 
Referring to claim 32, the combination of Kinno, Uchida, Miyakoshi and Cao discloses the self-checkout device according to claim 27, wherein the processor is configured to perform the abnormal checkout behavior detection on the customer image to obtain the abnormal behavior detection result, wherein the abnormal checkout behavior detection comprises performing the posture identification process to detect a checkout posture in the customer image, and then performing the handheld object identification process on a region based on the checkout posture to obtain the abnormal behavior detection result. [See Cao Sections 2.1-2.4] 

claim 33, the combination of Kinno, Uchida, Miyakoshi and Cao discloses the self-checkout device according to claim 32, wherein before performing the posture identification process, the processor performs a real-time keypoint detection process on the customer image to obtain keypoint information of a customer in the customer image for performing the posture identification process. [See Cao Sections 2.1-2.4] 

Referring to claim 34, the combination of Kinno, Uchida, Miyakoshi and Cao discloses the self-checkout device according to claim 33, wherein the processor is configured to obtain a body keypoint line of the customer from the customer image, and comparing the body keypoint line with a preset model to obtain the keypoint information. [See Cao Sections 2.1-2.4] 

Referring to claim 35, the combination of Kinno, Uchida, Miyakoshi and Cao discloses the self-checkout device according to claim 34, wherein the processor is configured to obtain a plurality of key points in the customer image, and comparing a key point line formed by the key points with the preset model to obtain the checkout posture corresponding to the customer. [See Cao Sections 2.1-2.4] 

Referring to claim 36, the combination of Kinno, Uchida, Miyakoshi and Cao discloses the self-checkout device according to claim 35, wherein the handheld object identification process performed by the processor further comprises obtaining a human body posture category, and determining a position and a range of a handheld object 

Response to Arguments
101 Rejection
Applicant’s amendments and arguments, see pages 1-3, filed 11/02/2021, with respect to the rejection of claims 27-36 under 35 U.S.C. §101 have been fully considered and are persuasive. The rejection of claims 27-36 has been withdrawn. 

103 Rejection(s)
Applicant’s arguments with respect to claims 27-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687